Citation Nr: 0814024	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-40 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a right foot disability. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active service from May 1976 to December 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In September 2003, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability. Subsequently, in a June 2004 decision, the RO 
granted service connection for a left foot disability. The 
veteran did not file a timely substantive appeal in response 
to the September 2003 decision.


FINDINGS OF FACT

1. By rating decision in April 2003, the RO denied the 
veteran's claim for service connection for a right foot 
disability; a timely substantive appeal was not received.

2. Certain evidence received since the April 2003 rating 
decision is neither cumulative, nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim of service connection 
for a right foot disability.

3. The veteran's right foot disability was not manifested 
during her active duty service or for many years after 
separation from service, nor is a right foot disability 
otherwise related to such service. 


CONCLUSIONS OF LAW

1. The September 2003 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right foot disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 

3. A right foot disability was not incurred in or aggravated 
during the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in June 2003, 
July 2003, November 2004, and December 2004. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence she was expected to provide; and (4) requesting 
the veteran provide any evidence in her possession that 
pertains to her claim. Additionally, the March 2006 letter 
provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Although the March 2006 
letter was not timely received, the denial of the service 
connection claim in the instant decision makes the timing 
error non-prejudicial.  

Regarding a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). In this case, in a December 2004 letter, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection and new and material evidence claims (including 
notice in the December 2004 letter of the evidence necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial of service connection for a right foot 
disability). However, in light of the Board's reopening of 
the veteran's service connection claim based on a finding 
that new and material evidence was submitted, further notice 
is not required because the full benefit sought by the 
veteran as to this issue of having her claim reopened is 
granted in the instant decision. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination in connection with her claim. 

In her December 2005 Substantive Appeal, the veteran contends 
that the RO failed to obtain VA treatment records under her 
married name for treatment following active service. Through 
a July 2003 VCAA letter, the RO informed the veteran that she 
was required to provide information about where to obtain 
medical records concerning her medical treatment. In 
response, the veteran reported, in an August 2003 consent 
form, that she had been treated at the VA Medical Center in 
Buffalo, New York for her foot problems since 1994. The 
veteran did not submit any more information regarding 
treatment for her foot condition until her substantive 
appeal. Given that the veteran was notified that she was 
required to submit information regarding her treatment and 
that the RO obtained VA medical records based on the 
information provided by the veteran, the Board finds that the 
RO fulfilled its duty to assist in obtaining VA treatment 
records. 

In her December 2005 Substantive Appeal, the veteran argues 
that relevant service medical records showing treatment of 
her right foot are missing from the Landstuhl Army Hospital. 
The veteran does not mention an in-service injury or 
treatment for her feet in Germany anywhere else in the 
record. However, VA treatment records dated June 2003, show 
that the veteran reported that she injured her feet in 
service at Fort Polk, Louisiana. Fort Polk, Louisiana service 
medical records are available. Numerous other service medical 
records are associated with the claims file. There is no 
indication anywhere in the record that the service medical 
records obtained by the RO were not complete. Again, the 
veteran was notified through a July 2003 letter that she 
needed to show an in-service event that is related to her 
current disability. As such, the Board finds that no 
additional development is necessary in this regard.

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analyses

New and Material Evidence

The veteran seeks to reopen her service connection claim for 
a right foot disability for new and material evidence. The 
Board finds that new and material evidence has been submitted 
and grants the claim to reopen for new and material evidence.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In September 2003, the RO denied the veteran's claim of 
entitlement to service connection for a bilateral foot 
disability because there was no evidence in service showing a 
bilateral foot disability. Subsequently, in a June 2004 
decision, the RO granted the veteran service connection for a 
left foot disability. 

As part of her October 2004 attempt to reopen the claim, the 
veteran submitted a statement from her attending podiatrist 
relating her current right foot condition to her active 
service based upon her reported history. The record also 
includes a VA examination report, not considered in the last 
final decision, stating that her right foot condition is not 
related to her present left foot condition, and VA treatment 
records, dated June 2003, possibly relating her current right 
foot condition to active service.  

The attending podiatrist's statement, VA examination report, 
and June 2003 VA treatment records are plainly new, because 
they were not previously of record. They are also material, 
because they suggest that the veteran has a right foot 
disability that was caused by some incident of active service 
- competent medical evidence of a nexus which was not 
previously of record. 

As new and material evidence has been received, the claim of 
entitlement to service connection for a left foot condition 
is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection

The veteran seeks to establish service connection for her 
right foot condition. The Board finds that the preponderance 
of the evidence is against the claim, and the appeal will be 
denied.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The preponderance of the informed evidence is against the 
claim. The veteran's service medical records show that she 
was treated for a fracture in her left foot during active 
service. The only service medical records pertaining to her 
right foot are July 1977 treatment records showing that she 
complained of a painful blister on her right heel caused by 
her boots. The veteran denied having foot trouble in her 
December 1978 pre-separation medical history questionnaire. 
Likewise, her December 1978 separation examination report 
reflects that her feet were clinically evaluated and found to 
be normal.

The separation examination, including the veteran's pre-
discharge physical examination questionnaire, are of high 
probative value in determining whether she had right foot 
symptoms up until the time of her discharge from active 
service. Because these records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

VA treatment records show that the veteran has sought 
treatment for a right foot condition for nearly the past 15 
years - i.e., beginning in 1983, or approximately five years 
after her separation from active service. 

There are three medical opinions concerning the etiology of 
the veteran's right foot condition. The first is a May 2004 
VA examination. The examination report confirmed that the 
veteran had residuals in her right foot from past bunion 
surgeries. 
While the examiner noted that the veteran reported 
"unequivocally" that both her left and right foot were 
injured in service, he observed without further comment that 
the veteran's service medical records "only show that her 
left foot was addressed." 
The examiner opined that it was not at least as likely as not 
that the veteran's right foot condition is related to any 
left foot condition from active service. 




The second opinion is a VA treatment note dated July 2004 
stating that the veteran has a history of pain in her right 
toe since active service and that "more likely than not" 
the right foot should be service connected for the hallux 
abducto valgus condition. There is no rationale accompanying 
the opinion, nor does the author of this treatment note 
indicate that the veteran's service medical records only 
indicate treatment for a left foot injury. Similarly, in a VA 
treatment record dated June 2003, a treatment provider noted 
that the veteran reported "ongoing foot problems possibly 
related to initial foot fractures (i.e., more than one 
fracture) in the service."

Both the June 2003 and July 2004 VA treatment notes are not 
informed. The record clearly shows that the veteran had only 
a right heel blister during military service, and not a right 
foot fracture. 

The Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion. See Prejean v. West, 13 Vet. 444, 448-9 (2000). In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

Both VA treatment records from June 2003 and July 2004 are 
based on the veteran's reported medical history. Medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  However, VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required). 

The treatment notes linking the veteran's claimed right foot 
disorder to service are based solely on the veteran's self-
report, which is not supported by the veteran's service 
medical records. The veteran denied having foot trouble in 
her December 1978 pre-separation medical history 
questionnaire. Likewise, her December 1978 separation 
examination report reflects that her feet were clinically 
evaluated and found to be normal. Thus, the veteran's 
reported medical history of a right foot injury does not 
match her service medical records, and VA treatment records 
do not indicate that the examiners had access to the 
veteran's service medical records. VA treatment records from 
June 2003 show that the veteran reported an injury to her 
feet occurred at Fort Polk, Louisiana. Service medical 
records confirm that the veteran complained of left foot pain 
and was later diagnosed with a fractured bone in her left 
foot. She was treated at the Fort Polk emergency room for her 
injury. Also, of importance is the fact that over 15 years 
passed between the veteran's active service and her first 
treatment for her right foot condition. The Court of Appeals 
for Veterans Claims held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive. See 
Maxson v. West, 12 Vet. App. 453, 459 (1999). 


	(CONTINUED ON NEXT PAGE)









ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right foot 
condition, to this extent only, the claim is granted.

Service connection for a right foot condition is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


